Case 5:15-cr-00093-JGB Document 153 Filed 05/13/19 Page 1 of 3 Page ID #:1058



  1   JOHN N. AQUILINA
  2   Attorney-at-Law
      California Bar No. 096880
  3   P.O. Box 80189
  4   Rancho Santa Margarita, California 92688
      Telephone: 951-682-1700
  5
      E-Mail:     Aquilina@johnaquilina.com
  6
      Attorney for Defendant,
  7
      ENRIQUE MARQUEZ, Jr.
  8
  9
                           UNITED STATES DISTRICT COURT
 10
 11           CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

 12
 13
      UNITED STATES OF AMERICA,   )
 14
                        Plaintiff,)               Case No. 5:15-cr-00093-JGB
 15                               )
               vs.                )               DEFENDANT’S STATUS REPORT
 16
                                  )
 17   ENRIQUE MARQUEZ, Jr.,       )
                       Defendant. )
 18
                                  )
 19
 20         TO: HON. JESUS G. BERNAL, JUDGE FOR THE UNITED STATES
                DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA,
 21             EASTERN DIVISION; NICOLA T. HANNA, UNITED STATES
 22             ATTORNEY, by CHRISTOPHER GRIGG and MELANIE
                SARTORIS, ASSISTANT UNITED STATES ATTORNEY; AND
 23             TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
 24             CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION:
 25
            PLEASE TAKE NOTICE that the defendant, ENRIQUE MARQUEZ, Jr.,
 26
      by and through his attorney of record, JOHN N. AQUILINA, hereby submits the
 27
 28   following status report in regard to the defendant’s proposed motion to withdraw
                                              1
Case 5:15-cr-00093-JGB Document 153 Filed 05/13/19 Page 2 of 3 Page ID #:1059



  1   his plea of guilt entered on February 16, 2017, as to count I of the indictment filed
  2
      herein, to wit: a violation of 18 U.S.C. section 2339A, subdivision (a), conspiracy
  3
  4   to provide material support and resources to be used in preparation for, and in
  5
      carrying out, violations of 18 U.S.C. section 844, subdivisions (f)(1) and (i),
  6
      maliciously damaging or destroying an institution or organization, and a building,
  7
  8   vehicle or other real or personal property, respectively.
  9
            That, on February 16, 2017, the defendant appeared in this court represented
 10
 11   by the Federal Public Defender and entered pleas of guilty to the aforementioned

 12   charge set forth in count I of the indictment.
 13
            That, on June 13, 2018, the court appointed current counsel as substitute
 14
 15   counsel in place of the Federal Public Defender.
 16
            That, on January 25, 2019, counsel represented to the court and counsel for
 17
      the Government the defense intent to file the afore-mentioned motion for an order
 18
 19   allowing the defendant to withdraw his plea of guilty to count I of the indictment,
 20
      and counsel anticipated the filing would occur on or before May 13, 2019. (See
 21
 22   court’s minutes, dated January 25, 2019, a copy of which is attached and annexed

 23   hereto, incorporated by reference herein, and marked as Exhibit “A” [Doc. #152].)
 24
            That, due to unforeseen circumstances, the defense is unable to complete
 25
 26   and file the notice of motion and motion by May 13, 2019; however, counsel will
 27
      do so on or before May 28, 2019, without any further delays or extensions of time.
 28
                                                2
Case 5:15-cr-00093-JGB Document 153 Filed 05/13/19 Page 3 of 3 Page ID #:1060



  1         That, on May 9 and May 13, 2019, defense counsel informed counsel for the
  2
      Government by e-mail and attempted telephone calls of the anticipated delay in
  3
  4   filing, and the reasons for the delay, but has received no response from counsel for
  5
      the Government.
  6
            That, should the court require additional information for the reasons the
  7
  8   defense was unable to complete and file the notice of motion and motion by May
  9
      13, 2019, counsel is prepared to do so either by a declaration or at a hearing in
 10
 11   open court.

 12         Dated: May 13, 2019, at Mission Viejo, California.
 13
                                                          Respectfully submitted,
 14
 15
 16
                                                           /s/ John N. Aquilina
 17                                                       JOHN N. AQUILINA
                                                          Attorney for Defendant,
 18
                                                          ENRIQUE MARQUEZ, Jr.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                3
